Citation Nr: 1216018	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  05-00 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent for service-connected posttraumatic stress disorder (PTSD), for the period dated from September 9, 2003, to March 18, 2008.

2.  Entitlement to a rating higher than 50 percent for service-connected PTSD, for the period dated from March 19, 2008, to the present. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), in which the Veteran was originally granted service connection for PTSD and was initially afforded a 10 percent rating, effective September 9, 2003.  In a subsequent March 2005 rating decision of a Decision Review Officer (DRO), the RO increased the Veteran's rating to 50 percent disabling for the entire period on appeal.  Subsequent to the Board's February 2011 decision, discussed below, a 70 percent rating was awarded, for the period dated from September 9, 2003, to March 18, 2008.  Although increased ratings have been granted, the issues, captioned on the title page herein to reflect two distinct periods, remain in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran testified at an informal personal hearing at the RO in November 2007. A transcript of the hearing is in the record. 

A July 2009 Board decision denied the Veteran's claim for an initial rating higher than 50 percent for PTSD.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, in a July 2010 Order, the Court vacated the July 2009 Board decision and remanded the case to the Board for readjudication in accordance with the Joint Motion. 

A February 2011 Board decision granted a 70 percent rating for PTSD for the period dated from September 9, 2003, to March 18, 2008; and denied a rating higher than 50 percent for the period dated from March 19, 2008, to the present.  The Veteran appealed the Board decision to the Court.  Pursuant to a Joint Motion Remand, in an October 2011 Order, the Court vacated the February 2011 Board decision, limited to the issues of entitlement to a rating higher than 70 percent rating for PTSD for the period dated from September 9, 2003, to March 18, 2008; and a rating higher than 50 percent for the period dated from March 19, 2008, to the present, and remanded the case to the Board for readjudication in accordance with the Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claims.

As a preliminary matter, the most recent VA treatment records associated with the claims file are dated in January 2009.  There is no indication that the Veteran has ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Also, the Veteran's most recent VA examination conducted in order to evaluate the severity of his PTSD is dated in July 2008, almost four years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because the Veteran was last afforded a VA examination as to his PTSD in July 2008, a new examination is in order so that the current severity of his PTSD may be evaluated.  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2011).
In this regard, the Board finds that, in accordance with the Court's October 2011 Order, reflecting the most recent Joint Motion, the VA examiner must consider the issue of whether the Veteran's PTSD, as well as his other service-connected disabilities, diabetes mellitus and tinnitus, render him unable to secure or follow a substantially gainful occupation during the two distinct periods on appeal.
  
A TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Entitlement to a TDIU requires that, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In the present appeal, service connection is in effect for PTSD, rated as 70 percent disabling during the period dated from September 9, 2003, to March 18, 2008, and 50 percent disabling during the period dated from March 19, 2008, to the present; diabetes mellitus, rated as 10 percent disabling, effective August 9, 2005, and tinnitus, rated as 10 percent disabling, effective February 17, 2006.  During the first period at issue, the period dated from September 9, 2003, to March 18, 2008, with one disability, PTSD, rated as 70 percent disabling, and a combined rating of 70 percent or more, the Veteran meets the percentage requirements for a TDIU.  However, as of March 19, 2008, the beginning of the second period at issue, with one disability, PTSD, rated as 50 percent disabling, and a combined rating of only 60 percent, he does not meet the percentage requirements for a TDIU.  38 C.F.R.     § 4.16(a).  At the RO level, rating boards are to submit to the Director, Compensation and Pension (C&P) Service, for extra-schedular consideration, all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R.       § 4.16(a).  It is significant, however, that it remains that subsequent to the development directed herein, the rating assigned to the Veteran's PTSD during the second period at issue, March 19, 2008, to the present, may be increased and he may meet the percentage requirements for a TDIU.  

The Veteran was afforded a VA examination in October 2003.  At that time, the Veteran noted that he was as assistant pastor at his church, and that he was self-employed as a carpenter.  He reported a lack of jobs in the preceding three months.  He thought his psychiatric medication affected his equilibrium, which he felt limited his ability to work.  VA treatment records dated in November 2004 indicate that the Veteran reported working odd jobs, such as painting houses.  The Veteran was afforded a VA examination in February 2007.  He reported staying to himself and working alone because being around people distracts him from what he is doing or precipitates anger.  The examiner opined that the Veteran had difficulty establishing and maintaining effective work and social relationships and maintaining family role functioning.  In March 2007, the Veteran was afforded a psychiatric evaluation for the purpose of determining a disability per the Social Security Administration (SSA).  At that time, the Veteran reported that he had worked as a carpenter for 20 years, and reported being self-employed, although he had not found any work.  On VA examination in July 2008, the examiner noted that the Veteran was able to maintain work as a self-employed carpenter and reported that the majority of the time, his irritability did not cause a significant impact on his work. 

In an undated Appellant's Brief to the Court, the Veteran's attorney asserted that the Veteran was only able to maintain work as a self-employed carpenter, and that such employment is, in essence, marginal employment.  Indeed, for purposes of entitlement to TDIU, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.  Generally, marginal employment shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  38 C.F.R. § 4.16(b); see also Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991) (indicating that work at odd jobs or while employed at less than half of the usual remuneration shall not be considered substantially gainful employment).  However, marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16(b).  Further, a Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

Based on the forgoing, the issue of entitlement to a TDIU, during the two distinct periods on appeal, is raised.  Rice, 22 Vet. App. 447.  It remains unclear to the Board if the Veteran's PTSD, including any medication taken to treat such, as well as his other service-connected disabilities, diabetes mellitus and tinnitus, render him unable to unable to secure or follow a substantially gainful occupation.  VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on a Veteran's ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VA Medical Center (VAMC) in San Antonio, Texas, dated from January 2009.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.  All efforts to obtain such records must be documented in the claims file.

2.  AFTER completion of the above and all outstanding treatment records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Relevant records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available then via paper copies.  The examiner should be asked to comment on the severity of the Veteran's PTSD, and specify the degree of occupational or social impairment due to his service-connected PTSD.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  A GAF score and an analysis of its meaning should be provided.  

The examiner should provide an opinion concerning the impact of the Veteran's service-connected PTSD on the Veteran's ability to work for the periods from September 9, 2003, to March 18, 2008, and from March 19, 2008.  If need be, further testing should be accomplished.  The examiner should provide supporting rationale for this opinion.

The examiner should offer an opinion as to whether, due solely to the Veteran's service-connected disabilities (PTSD, tinnitus, and diabetes mellitus), he has been precluded from all forms of substantially gainful employment for the periods from September 9, 2003 to March 18, 2008, and from March 19, 2008.  A complete rationale for any opinion must be offered.  

The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  Moreover, a notation to the effect that this record review has taken place must be included in the examination reports.

3.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record, and whether referral to the Director, C&P Service for extra-schedular consideration is warranted.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board. 

The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

No action by the Veteran is required until he receives further notice; however, he is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

